Citation Nr: 1402261	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  04-20 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for residuals of a left eye injury (other than scars of the left eyelid) to include astigmatism.


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran had active duty service from February 1952 to February 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2004 and July 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2006, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ).  A copy of the transcript is associated with the claims file and has been reviewed.  

In April 2006, the Board remanded this case for additional development.

In November 2007, the Veteran testified before a Decision Review Officer at the RO.  A copy of the transcript is associated with the claims folder.

In July 2008, the Veteran was notified that the VLJ who presided over the March 2006 hearing had retired, and he was given an opportunity to have another hearing.  In July 2008, the Veteran notified the Board that he did not wish to appear personally before the Board.  

In an October 2008 decision, the Board denied the Veteran's claim.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a December 2009 Order, the Court granted the parties' November 2009 Joint Motion to Vacate and Remand the Board's decision.  Thereafter, in March 2010, the Board remanded the case for additional development.  The March 2010 remand directed the RO to contact the NPRC to obtain records from Lowry Air Force Base Hospital pertaining to the Veteran's left eye injury and to afford the Veteran a VA examination to determine whether any current left eye disabilities were related to service.  The requested development has been completed to the extent possible and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current left eye disorders, including glaucoma, myopia, astigmatism and cataracts, are not related to military service.   


CONCLUSION OF LAW

A left eye disability, to include glaucoma, myopia, astigmatism, and cataracts, is not the result of disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.303, 4.9 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the RO provided the Veteran with notice of the evidence required to substantiate the claim in May 2003.  A November 2007 notice letter provided additional notice regarding effective dates and disability ratings, in compliance with Dingess.  The claim was subsequently readjudicated in the March 2008 Supplemental Statement of the Case, thus curing any defect with regard to the timing of the notice.  Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, RO has obtained service treatment records and the post-service VA and private treatment records that were identified by the Veteran.  The record indicates that the Veteran reported that he received treatment for a left eye injury at Lowry Air Force Base during service.  The RO attempted to obtain records from Lowry Air Force Base.  A request for the records was submitted to the NPRC in April 2010.  In May 2010, the NPRC advised the RO that a search was conducted for inpatient clinical records from Lowry Air Force Base Hospital, and no records were located.   In February 2012, the RO issued a formal finding of the unavailability of records from Lowry Air Force Base Hospital.  No additional effort is warranted to try and obtain these records, as it appears that any such additional effort would be futile.  38 C.F.R. § 3.159(c)(2).   

The Veteran was afforded a VA examination in May 2010, and an addendum opinion was obtained in January 2012.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded an adequate examination for his left eye disability.  The claims file and treatment records were reviewed, the Veteran's history was taken, and a complete examination was conducted.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the available relevant records, and has provided adequate examinations to the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis of Claim

Service Connection 

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The eye conditions diagnosed in this case are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Congenital or developmental defects and refractive error are not considered diseases or injuries within the meaning of applicable legislation pertaining to disability compensation for VA purposes, and provide no basis for service connection.  Beno v. Principi, 3 Vet. App. 439, 441 (1992); 38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are not diseases within the meaning of applicable legislation.  In the absence of a superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as those are not a diseases or injuries within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2013).  Thus, VA regulations specifically prohibit service connection for refractive error of the eyes unless the defect was subjected to a superimposed disease or injury that created additional disability.  VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45,711 (1990). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

Analysis

The Veteran asserts that he has residual left eye disability as a result of eye trauma during service in 1954.  In statements in support of his claim, the Veteran has indicated that he was hit with a bottle over the left eye during an attempted robbery.  The Veteran indicated that he was treated at Lowry Air Force Base.  The Veteran has indicated that he had trouble seeing after the left eye injury. 

The Veteran had active duty service from February 1952 to February 1956.  Service treatment records indicate that the Veteran had visual acuity of 20/20 in both eyes upon entrance into service.  The separation examination, dated in February 1956, noted a left eyelid scar.  The separation examination noted an injury to the left eye, which was medically treated at Lowry Air Force Base in May 1954, with no complications and no sequelae.  

The record contains numerous medical opinions addressing the issue of whether a current left eye disability is related to the injury during service.

In a January 1982 statement, a private physician, Dr. Rivera, noted that the Veteran presented with a one-quarter inch scar of the left eyelid with some keloid formation.  Dr. Rivera indicated that a review of service discharge record revealed a corroborating entry.  Dr. Rivera further noted that the visual acuity of the left eye had diminished quite rapidly in the past few years.  He indicated that the Veteran complained of diplopia with sudden movement and that the Veteran had extraocular muscle impairment which had been progressive.  Dr. Rivera noted that the Veteran revealed progressive ptosis of the eyelid.  

Records from Dr. Hallum, dated in October 1996 and January 1997,  included findings regarding the Veteran's visual acuity but did not provide any medical opinion linking a current left eye disability to service.  In an August 2004 record, Dr. Hallum noted that the Veteran had corrected vision of 20/25 in both eyes.  Both eyes were pseudoaphakic with intraocular lens well positioned.  Slit lamp examination revealed a clear medial in both eyes with a faint horizontal opacity noted on the left cornea, below the visual axis.  Dr. Hallum stated that this may represent a healed corneal laceration of years previously (1954).  Impression was refractory error of both eyes, corrected with lenses.  

Also of record are several statements from a private physician, Dr. Schuster.  In a January 2001 statement, Dr. Schuster noted that he had followed the Veteran since December 2000.  Dr. Schuster noted that history revealed blurry vision in the left eye dating back 45 years to a service-related central nervous system injury.  Dr. Schuster further indicated that, on examination, visual acuity was corrected to 20/40 in the right eye and 20/80 in the left eye.  Significant cataracts were present in both eyes, but an unrelated severe astigmatism which could have been related to a small scar on the left cornea was noted.  Dr. Schuster also noted that cataract extraction with intraocular lens implant was performed on the left eye in December 2000.  This was combined with paired limbal relaxing incisions.  They were necessary because of the high level of astigmatism to prevent anisometropia.  Dr. Schuster indicated that he could not say for certain, but he considered the fact that this could be related to service-connected injury.  The Veteran submitted duplicate copies of Dr. Schuster's statement in March 2004, April 2006 and August 2007. 

The Veteran had a VA examination in August 1997.  The VA examiner diagnosed: optic nerve cupping, both eyes - low tension glaucoma suspect; age-related nuclear sclerotic cataracts, both eyes; and posterior subcapsular lens opacities, which may be congenital.  The VA examiner opined that the diagnoses were unlikely to be related to any injury or activities while in the military.  

 A report of a VA examination dated in July 2003 reflects that the VA examiner diagnosed low tension glaucoma in both eyes.  The VA examiner indicated that the Veteran was pseudoaphakic in both eyes and had a low amount of myopic astigmatism in both eyes.  The examiner indicated that there was no traumatic corneal scarring evident in the left eye, nor were limbal relaxing incisions evidence in the left eye.  The VA examiner opined that, without the Veteran's notes in the claims file specifically for the treatment of blunt trauma of the left eye in May 1954, it is difficult to assess whether that injury induced or caused severe astigmatism in the left eye.  

A report of a private computed topography, dated in December 2007, noted "medial bowing of the left orbit most likely an old injury."  

The Veteran had VA examinations in June 2007 and December 2007.  As noted in a prior Board March 2010 remand, those examinations were inadequate because they did not address whether a scar shown on the examinations was related to an incident of service and did not address the December 2007 private medical record showing "medial bowing of the wall of the left orbit, most likely old injury."  

In March 2010, the Board remanded this matter in order to obtain another VA examination, which addressed whether any current left eye disabilities (to include astigmatism, cataracts and glaucoma) are related to an in-service left eye injury and to address the December 2007 private record which noted medial bowing of the medial wall of the left orbit, most likely an old injury.  

The Veteran was afforded a VA examination in May 2010.  The VA examiner diagnosed primary open angle glaucoma, both eyes, pseudoaphakia, both eyes, posterior capsule fibrosis, left eye and myopia/ astigmatism, both eyes.  

In a January 2012 addendum opinion, the VA examiner opined that the left orbital injury would not produce corneal astigmatism and had not created any other visual defect.  The VA examiner explained that the current examination showed no left corneal defect that would cause astigmatism.  The VA examiner further opined that the glaucoma, myopia, astigmatism and cataracts ( now removed) are not related to the in-service left eye injury.  The examiner noted that the scar of the left eyelid is because of the bottle injury in 1954.  The examiner noted that the December 2007 medial bowing of the medial wall of the left eye had no significance because it would not result in any corneal astigmatism, nor had it created any visual defect. 

The record in this case contains conflicting medical opinions regarding whether a current left eye disability is related to the injury in service.  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444 (2000).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.

The Board finds that Dr. Rivera's statement regarding the Veteran's diminished visual acuity is not sufficient to establish that a current astigmatism is related to an injury in service.  Dr. Rivera noted that the Veteran's vision had diminished visual acuity,  but he did not provide an opinion that would support a finding that astigmatism was subject to a superimposed disease or injury that created additional disability.  The opinion does not establish a positive nexus for diplopia, ptosis or extraocular muscle impairment, as Dr. Rivera did not provide a supporting rationale explaining how diplopia, ptosis or extraocular muscle impairment are related to the left eye injury in service but merely indicated that those conditions were present.

The Board also finds the opinion from Dr. Hallum also lacking in probative value.   Dr. Hallum's statement that a faint horizontal opacity on the left cornea "may" represent a healed laceration from 1954 lacks the requisite certainty, given the opinion that the scar "may" be related to a healed laceration.  Bloom v. West, 12 Vet. App. 185, 186-187 (treating physician's opinion that service "could have" precipitated a disability found too speculative);  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a physician's statement that the veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative).  

The Board has considered Dr. Schuster's opinion that a severe astigmatism could have been related to a small scar on the left cornea.  The Board does not find the opinion probative, as it is contradicted by other evidence of record which indicates that corneal scars are not present.  In this regard, the July 2003 VA examination noted that there was no traumatic corneal scarring evident in the left eye.  The January 2012 addendum  also noted that there was no corneal defect shown. 

The Board accords greater probative weight to the 2010 VA examination and 2012 addendum opinion.  The 2010 examination, with the 2012 opinion, is well-reasoned and based on review of the pertinent records and relevant medical history constitutes highly probative evidence that the Veteran's current left eye disabilities are not related to service.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board has considered the Web MD treatise evidence submitted by the Veteran, which indicated that many cases of astigmatism are caused by the weight of the upper eyelid resting on the eyeball, cuts in the cornea, trauma (being hit in the eye) and scarring on the cornea.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  In this regard, the Board notes that, in order to substantiate a claim, a medical treatise, textbook, or article must provide more than speculative, generic statements not relevant to the Veteran's claim, but must discuss generic relationships with a degree of certainty for the facts of a specific case.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish the nexus element).  As such, because the article provided by the Veteran does not address the specific facts of the Veteran's case, the Board concludes that it does not establish that a current left eye disorder is related to the injury during service.  

The Board has considered the Veteran's written statements and testimony.  The Veteran has indicated that he did not wear glasses before service and came out of service wearing glasses.  The Veteran has also stated that an astigmatism developed as a result of the left eye injury in service.  The Veteran is competent to report the symptoms of his left eye disabilities.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, as a layperson without medical knowledge, training, or experience, he is not competent to provide an opinion as to whether a current left  eye disability is related to an injury in service.  

For the reasons set forth above, the Board finds that there is a preponderance of the evidence against the claim for service connection for residuals of a left eye injury, to include astigmatism.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
  

ORDER

Entitlement to service connection for residuals of a left eye injury (other than scars of the left eyelid) to include astigmatism is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


